 

Exhibit 10.9d

 

ADDENDUM FOUR

 

TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT

 

This ADDENDUM FOUR TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this “Addendum
Four”) is dated effective as of February 8, 2010, and is entered into between
(i) GK FINANCING, LLC, a California limited liability company (“GKF”), and (ii)
SUNRISE HOSPITAL AND MEDICAL CENTER, LLC, a Delaware limited liability company
that is qualified to do business in the State of Nevada, d/b/a/ Sunrise Hospital
and Medical Center (“Medical Center”), with reference to the following recitals:

 

Recitals:

 

A.           Medical Center owns and operates an acute care hospital facility
located at 3186 South Maryland Parkway, Las Vegas, NV 89109.

 

B.           On June 3, 1999, GKF and Medical Center executed a Lease Agreement
for a Gamma Knife Unit, which Lease Agreement was amended by (i) a certain
Addendum dated effective December 1, 1998, (ii) a certain Addendum Two
(“Addendum Two”) dated effective January 17, 2007, and (iii) a certain Addendum
Three (“Addendum Three”) dated effective June 20, 2007 (collectively, and as
amended, the “Lease”).

 

C.           The parties desire to further amend the terms and provisions of the
Lease as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

Agreement:

 

1.          Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Lease.

 

2.          Extension of Lease Term. It is acknowledged that the Commencement
Date of the Lease was January 8, 2001. The Term of the Lease as set forth in
Section 5 of the Lease is hereby extended for an additional two (2) years, which
extended Term shall expire on January 8, 2013. All references in the Lease to
the “Term” shall be deemed to refer to the Term, as extended hereby.

 

3.          Per Procedure Payments. In consideration of the extension of the
Lease Term and notwithstanding anything to the contrary set forth in the Lease,
commencing from and after January 8, 2011, Medical Center shall pay to GKF a per
procedure payment in the amount of Six Thousand Dollars ($6,000) per procedure.
The term “procedure” shall mean each individual treatment session (fraction)
that involves stereotactic, external, single fraction, conformal radiation,
commonly called radiosurgery, that may include one or more isocenters during the
patient treatment session, delivered to any site(s) superior to the foramen
magnum, whether performed on an inpatient or outpatient basis, using the
Equipment and/or any other equipment or devices that are used in lieu of, or as
an alternative to, the Equipment. The parties acknowledge that the per procedure
payments represent fair market value for the use of the Equipment as described
in the Agreement. Nothing set forth herein shall amend or otherwise affect (i)
the per procedure payments set forth in Addendum Three which shall remain in
effect until January 8, 2011, and (ii) the per case reimbursement rates for
medical radiation physicist services payable to GKF pursuant to Addendum Two.

 

 - 1 - 

 

 

4.          Transfer of Equipment Ownership. If, on the expiration of the Term
(as extended), no Event of Default by Medical Center (and no event or condition
which with the giving of notice and/or the lapse of time would constitute such
an Event of Default) then exists and is continuing under the Lease, then, GKF
shall quitclaim to Medical Center all of GKF’s right, title and interest in and
to the Equipment on an “as is, where is” basis.

 

5.          No Responsibility for Additional Reloading. It is understood by the
parties that GKF is not responsible for any cobalt reloading, except as
expressly agreed upon in writing by Medical Center and GKF.

 

6.          Captions. The captions and paragraph headings used herein are for
convenience only and shall not be used in construing or interpreting this
Addendum.

 

7.          Full Force and Effect. Except as amended by this Addendum Four, all
of the terms and provisions of the Lease and its Addendums shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Addendum Four effective as of
the date first written above.

 

GK FINANCING, LLC   SUNRISE HOSPITAL AND MEDICAL CENTER, LLC           By: /s/
Ernest A. Bates   By: /s/ Chris Mowan   Ernest A. Bates, M.D.   Name: Chris
Mowan   Policy Committee Member   Title: COO

 

 - 2 - 

